Citation Nr: 0011918	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
September 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Nashville Regional Office (RO) March 1996 rating decision 
which denied service connection for "nervous and emotional 
disability."

At his January 2000 Travel Board hearing, the veteran 
submitted evidence which was not previously of record, 
consisting of undated letters from his spouse and mother.  
Initial consideration of this additional evidence by the RO 
was waived, in writing by the veteran under 38 C.F.R. 
§ 20.1304(c) (1999).


FINDING OF FACT

There is a current medical diagnosis of anxiety and 
depression, and the evidence indicates that such disability 
is likely to have developed during the veteran's period of 
active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his psychiatric disability, diagnosed as anxiety and 
depression, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be allowed on a presumptive basis 
for psychosis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records reveal no report or 
clinical finding referable to any psychiatric or 
psychological symptom or impairment.  He is shown to have had 
3 months of service in a field artillery unit in Vietnam.

Medical records from W. Grigsby, M.D., from January 1970 to 
May 1995 document intermittent treatment associated with 
gastrointestinal symptoms and impairment and include 
veteran's reports of long history of anxiety and depression 
since active service.  On examination in November 1994, mild 
anxiety and depression were diagnosed.  

Medical records from T. Roberson, M.D., from July 1971 to 
June 1995 document intermittent treatment for various 
symptoms and impairment including difficulty sleeping and 
nervousness.  In a June 1995 letter, Dr. Roberson indicated 
that he treated the veteran "as far back as 1971" for 
problems including nervous tension and agitation, feeling 
that his emotional problems dated back "at least that far."

Private medical records from September 1989 to September 1995 
document intermittent treatment for symptoms and impairment 
unrelated to the veteran's claimed psychiatric disability but 
include numerous reports of anxiety and depression symptoms 
treated with medication; mild anxiety and mild depression 
were repeatedly diagnosed during treatment.  On medical 
examination in June 1995, it was indicated that he had a 
history of post traumatic stress syndrome from Vietnam.  

In an April 1996 letter, Dr. Roberson indicated that he 
treated the veteran, intermittently, for anxiety and 
depression since 1971.  He also remembered having treated him 
from 1965 to 1971 for "similar nervous-type situations" but 
records documenting such treatment were unavailable as the 
physician left his former office in 1971.  He indicated that 
the veteran's anxiety/depression stresses appeared to have 
arisen from his active service experiences in Vietnam, 
feeling that there "[was] a direct cause effect relationship 
between the two."

At a January 2000 Travel Board hearing, the veteran testified 
that he did not experience any emotional symptoms or problems 
prior to active service and began to feel nervous, tense, 
anxious, and emotionally aroused since service in Vietnam, 
and indicated his belief that his emotional problems 
developed as a result of the stressful nature of his active 
service.  He stated that he sought professional help from Dr. 
Roberson within a few weeks after his service separation, but 
did not seek specialized psychiatric treatment as he believed 
that he was nervous but not "crazy" (he also wanted to 
avoid the perceived stigma attached to people seeking 
psychiatric treatment).  He noted that he lived in a small 
community and Dr. Roberson treated him since his high school 
years, thus he was able to remember having treated him for 
depression and anxiety since 1965 (despite the fact that 
clinical records of treatment in 1965 and some years 
thereafter were no longer available).

At the January 2000 hearing, the veteran's spouse testified 
that she met him in 1965, and married him in 1972.  She 
remembered him being very nervous, tense, irritable, and 
unable to sleep well since they met, noting that the severity 
of his psychological impairment was gradually increasing in 
severity over the years.  She essentially reiterated her 
observations in an undated letter received at the January 
2000 hearing.

By undated letter, received at the January 2000 hearing, the 
veteran's mother indicated that he did not have any emotional 
or psychiatric problems prior to active service.  Since his 
service separation, however, she noted that he had been 
nervous, irritable, emotional, tense, and had difficulty 
sleeping.

Based on the foregoing, the Board finds that the evidence 
supports service connection for chronic psychiatric 
disability, diagnosed as anxiety and depression.  Although 
the veteran's service medical records do not reveal treatment 
for any psychiatric/psychological symptoms or impairment, and 
psychiatric disability was not diagnosed for a number of 
years after service separation, the veteran and his relatives 
have indicated that he exhibited symptoms of 
emotional/psychiatric impairment since separation from 
service.  While the exact date of onset of his psychiatric 
disability is unclear, such disability was also not evident 
at the time of his service entrance.  

The veteran, his spouse, and/or mother are not shown to be 
competent to provide a medical diagnosis of a chronic 
disability, or to relate current disability to a specific 
cause, see Grivois, 6 Vet. App. at 140, citing Espiritu, 
2 Vet. App. at 494, but they are competent to state that he 
experienced personally observable symptoms such as 
nervousness, tension, sleep impairment, and anxiety since 
service.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991).  
Their contention is supported by opinion of the veteran's 
family physician since his high school years, Dr. Roberson, 
who remembered having treated him for emotional problems 
since 1965 (the year of his service separation), and who 
opined that his disability (diagnosed as anxiety and 
depression) was etiologically related to his active service 
period.  Thus, resolving the benefit of the doubt in the 
veteran's favor, the Board finds that it is as likely as not 
that his psychiatric disability, diagnosed as anxiety and 
depression, developed during active service.  38 C.F.R. 
§ 3.102 (1999).


ORDER

Service connection for chronic psychiatric disability, 
diagnosed as anxiety and depression, is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

